DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 101 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 November 2021.
Specification
The disclosure is objected to because of the following informalities:
Figures 3F, 8G, 12A, and 12B lack a brief description;
The specification includes a brief description of Figure 12. Figure 12 does not exist.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
a first blending surface in contact with a surface of the first material carrier, a second blending surface in contact with a surface of the second material carrier, and a patterned material carrier configured to remove first and second material from the first blending surface and second blending surface of claim 82.
No new matter should be entered.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 92-97, 99, and 100 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to more than one of the four statutory categories of invention.
Regarding claims 92-97, 99, and 100, each of these claims depends from a claim directed to the statutory category of a process. Claims 92-97, 99, and 100 fail to recite any limitations that further define the process of their respective parent claim. Instead, each of claims 92-97, 99, and 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 82-100 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 82, the Specification fails to disclose an embodiment that provides written description support for the method recited in claim 82. For example, claim 82 reads:
applying a first region of a layer of a first material to a surface of a first material carrier;
applying a second region of a layer of a second material, different from the first material, to a surface of a second material carrier.
Only the embodiment disclosed in Fig. 2A describes this claimed method, with the first material carrier being anilox roller 12, and the second material carrier being anilox roller 13.
Claim 82 additionally recites:
bringing a first blending surface into contact with the first material on the surface of the first material carrier and moving the first blending surface relative to the surface of the first material carrier along a direction 
bringing a second blending surface into contact with the second material on the second material carrier and moving the second blending surface relative to the surface of the second material carrier along a direction corresponding to the first direction to spread the layer of second material along the direction corresponding to the first direction.
The Specification only provides support in the embodiment of Fig. 2A for the first material carrier of the anilox roller 12 and the second material carrier of the anilox roller 13 to contact the same blending surface of first oscillating material carrier 102a, and not, as recited in claim 82, a first blending surface and a second blending surface separate and distinct from each other. That is, the Specification discloses that first oscillating material carrier “is an oscillating roller 102a” (p. 29, line 27, and further that the oscillating roller 102a has only one surface – “the surface of the oscillating roller” (p. 29, line 34 – p. 30, line 1). The Specification does not provide support for an embodiment wherein a surface of a first material carrier and a surface of a second material carrier are each brought into contact with respective separate blending surfaces. The lack of written description leads one to conclude that at the time the application was filed, Applicant did not have possession of the invention of claim 82.
Regarding claim 87, the Specification fails to disclose an embodiment having separate first and second blending surfaces and separate first and second material carriers. The lack of written description support for this embodiment leads one to conclude that at the time the application was filed, Applicant did not have possession of the invention of claim 87.
Regarding claims 92-97, 99, and 100, each of these claims ultimately depends from the method of claim 82. The Specification fails to disclose how the steps recited in claim 82 result in, for example in the case of claim 92, “at least one microimage element of the array of microimage elements has a smallest lateral dimension of 100 µm or less.” At best, the method of claim 82 results in a support layer having a layer of blended first and second material. Similarly, with regard to claims 93-97, 99, and 100, the Specification fails to disclose how the particular method recited 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 82-100 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 82, it is not clear how the claimed invention is capable of “blending together the first and second regions of the layers of first and second material such that a blended region of the layers of first and second material exhibits a gradual change in relative concentration of the first and second materials along a first direction, the step of blending together the first and second regions of the layers of first and second material comprising bringing a first blending surface into contact with the first material on the surface of the first material carrier and moving the first blending surface relative to the surface of the first material carrier along a direction corresponding to the first direction to spread the layer of first material along the direction corresponding to the first direction, and bringing a second blending surface into contact with the second material on the second material carrier and moving the second blending surface relative to the surface of the second material carrier along a direction corresponding to the first direction to spread the layer of second material along the direction corresponding to the first direction.”


    PNG
    media_image1.png
    459
    966
    media_image1.png
    Greyscale

Based on the structure disclosed in claim 82, it does not appear that blended layers will result from the respective blending surfaces moving relative to the surface of the respective material carriers, because each respective carrier includes a layer from only a single one of the respective first or second materials.
Because the examiner is unable to reconcile the structure for carrying out the method of claim 82, as recited in claim 82, with the method recited in claim 82, the scope of claim 82 is indefinite.
Regarding claim 83, it is not clear how the two different elements of the first material carrier and the second material carrier of claim 82 can be the same element in claim 83. While Applicant is certainly allowed to be their own lexicographer, as set forth in MPEP § 2111.01, it is not clear if this allows an Applicant to redefine basic cognitive concepts, such as “two” equals “one,” or “different” is “the same”.
Further regarding claim 83, it is not clear how the two different elements of the first blending surface and the second blending surface of claim 82 can be the same element in claim 83. While Applicant is certainly allowed to be their own lexicographer, as set forth in MPEP § 
Further regarding claim 85, it is not clear how the two different elements of the first blending surface and the second blending surface of claim 82 can be the same element of a common material carrier in claim 85. While Applicant is certainly allowed to be their own lexicographer, as set forth in MPEP § 2111.01, it is not clear if this allows an Applicant to redefine basic cognitive concepts, such as “two” equals “one,” or “different” is “the same”.
Regarding claim 88, it is not clear which surfaces are intended to be covered by the recitation of “the surface” in line 1.
Regarding claims 92-97, 99, and 100, it is not clear how the method of claim 82 would result in an article of manufacture having any of the features described in any one of claims 92-97, 99, and 100. Because the method of claim 82 fails to include any method steps that would appear to be capable of producing the articles of manufacture with the particular features recited in any of claims 92-97, 99, and 100, it is not clear how the articles of manufacture recited in claims 92-97, 99, and 100 are produced by the method of claim 82.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 83-86 and 89 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 83, the claim recites “wherein a surface of a common material carrier acts as the surface of the first material carrier and the surface of the second material carrier.” This 
Further regarding claim 83, the claim recites “wherein a common blending surface acts as the first blending surface and the second blending surface.” This limitation is improper, because claim 82 requires that the first blending surface and the second blending surface be separate entities, and not a single blending surface.
Regarding claim 85, the claim recites “transferring the layer of first material and the layer of second material to a surface of a common material carrier.” This limitation is improper, because claim 82 requires the layer of first material be transferred to first blending surface, and the layer of second material be transferred to a second blending surface, which first and second blending surfaces are separate entities.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Because the specification fails to provide written description support for claims 82-100, and because the scope of claim 82 is indefinite, no rejection of claims 82-100 with respect to the prior art is set forth at this time. Applicant should note that while claims 82-100 are not rejected under 35 U.S.C. §§ 102 or 103, each of those claims fails to satisfy the requirements of one or more of 35 U.S.C. §§101 and 112, and the claims are not otherwise allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Franz, US 9,604,446 B2, discloses an inking unit configured for rainbow printing (“This parallel ink infeed enables two-color printing using the same inking unit, in which two inks can be printed side by side or merging into one another (“rainbow printing”),” col. 6, lines 18-22), including applying a first ink (from fountain 16, Fig. 2) to a first material carrier (17, Fig. 2), a second ink (from fountain 23, Fig. 2) to a second material carrier (27, Fig. 2), blending the layers of ink via at least one oscillating roller (22, Fig. 2), and transferring the blended ink to a patterned material carrier (02, Fig. 1) for subsequent transfer to a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
12 February 2022
/Leslie J Evanisko/            Primary Examiner, Art Unit 2853